        Case 1:18-cr-00023-BLW Document 42 Filed 03/16/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00023-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  MERRITT LEE AUSTIN,

        Defendant.



                                INTRODUCTION

      Before the Court is Merritt Austin’s Motion for Reduction of Sentence under

18 U.S.C. 3582(c) (Compassionate Release). Dkt. 40. The Government has not

responded to the motion. After considering the briefing and record, the Court will

deny the motion.

                                 BACKGROUND
      In 2018, Austin pled guilty to possession with intent to distribute

methamphetamine and was sentenced to 124 months incarceration. Austin was

arrested following a traffic stop; officers found 81 grams of actual

methamphetamine in his vehicle. PSR, Dkt. 28. Austin has an extensive criminal

history, largely involving drug related offenses. He has received substance abuse




MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00023-BLW Document 42 Filed 03/16/21 Page 2 of 4




treatment in the past but was not previously able to remain sober. Id. ¶ 67.

      Austin has served approximately 38 months of his sentence. His projected

release date is October 13, 2026. Austin is currently incarcerated at FCI Lompoc,

which has no inmates and one staff member with active COVID-19 infections.

https://www.bop.gov/coronavirus/ (last accessed March 9, 2021).

      Austin is 61 years old and suffers from a variety of medical conditions,

including diabetes and obesity, which put him at greater risk of severe

complications from COVID-19. Austin previously contracted COVID and has

since recovered. Dkt. 40 at 2.

                                 LEGAL STANDARD

      Austin seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To grant

compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary




MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00023-BLW Document 42 Filed 03/16/21 Page 3 of 4




and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                     ANALYSIS
      Austin requested compassionate release from the Warden of his facility,

which was denied on May 13, 2020. Therefore, his motion is ripe for

consideration.

      The § 3553(a) factors do not warrant a reduction of Austin’s sentence.

Austin has served only 38 months of his sentence. Austin has multiple drug

convictions. He committed the instant offense while on parole from a previous

conviction. The Court has considered Austin’s post-sentence conduct and medical

history and finds that it does not significantly alter the § 3553(a) analysis.

Considering Austin’s repeat offenses despite drug treatment, the Court cannot find

that he is not a danger to the community if released.

      Austin’s age and health conditions may constitute extraordinary and

compelling circumstances, but they do not outweigh the § 3553(a) analysis.

Further, Austin contracted COVID and recovered. FCI Lompoc has no inmates

with current COVID infections. Finally, BOP is actively distributing vaccines.




MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cr-00023-BLW Document 42 Filed 03/16/21 Page 4 of 4




                                  ORDER

     IT IS ORDERED that Merritt Austin’s Motion for Reduction of Sentence

under 18 U.S.C. 3582(c) (Compassionate Release) (Dkt. 40) is DENIED.



                                         DATED: March 15, 2021


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
